Citation Nr: 9916246	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  98-04 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased initial rating evaluation for 
service connected post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to June 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Montgomery, 
Alabama, which granted entitlement to service connection for 
PTSD and assigned a 30 percent rating evaluation.


FINDINGS OF FACT

The veteran's PTSD is manifested by nightmares, insomnia, 
flashbacks, irritability, anxiety, difficulty with 
concentration, depression resulting in difficulty in social 
and occupational functioning.


CONCLUSION OF LAW

The schedular criteria for a 50 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107, (West 1991); 38 
C.F.R. § Part 4, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991). This finding is 
based in part on the veteran's assertion that his PTSD is 
more disabling than reflected by his current evaluation.  
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Board 
finds that no further development of the record is necessary 
before appellate disposition is completed.  All records of 
treatment indicated by the veteran have been associated with 
the claims file.  In addition, he has been examined by the VA 
and the reports of the examination have been made part of the 
records on file.  

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities (Schedule), which is based 
on the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes. 38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

The RO has assigned a 30 percent schedular rating for PTSD in 
accordance with the Schedule's Diagnostic Code 9411 (1998).  
Pursuant to the criteria for evaluating psychiatric pathology 
set forth in the Schedule, a 10 percent rating is warranted 
where there is occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.  

A 50 percent rating is available under the Schedule where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is available under the Schedule where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and  hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

The veteran has been receiving ongoing treatment for his 
psychiatric problems at VA medical facilities.  

The veteran underwent a VA compensation examination in June 
1997.  The veteran reported that since separation from 
service, he has been unable to hold a permanent job from 1971 
to 1980 because of his frustration threshold and labile mood.  
He indicated that since 1990, he has been working at the 
Alabama State Employment Security Office, currently holding a 
manager position.  He reported that he continued to 
experience nightmares, insomnia, flashbacks, irritability, 
agitation, and social and family problems.  The examination 
showed insomnia and increased arousal; irritable and agitated 
mood with depressed episodes; hypervigilence; easily 
startled; impaired social and interpersonal relations, which 
led to four divorces; problems with concentration while under 
the influence of flashbacks, irritability and anxiety; and 
avoidance of watching television, reading books, or sitting 
with people with some external stimuli related to the war 
that trigger abnormal mood as well as flashbacks.  The 
examiner provided a diagnosis of Axis I: PTSD and provided 
Global Assessment of Functioning (GAF) code of 31-40, major 
impairment in several areas such as school, work, family 
relations, judgment, thinking and mood.

The veteran underwent a VA compensation examination in July 
1998.  He indicated that he has changed much since his return 
from Vietnam.  He stated that he has lost interest in his 
hobbies, he became irritable, and that he could not tolerate 
loud noises and crowds of people.  He reported experiencing 
nightmares, flashbacks, depression and insomnia.  He avoided 
crowds.  He was depressed off and on.  He stated that he 
became a heavy alcohol drinker to calm his nerves and to be 
able to sleep.  He reported that he had five marriages, four 
of which ended in divorce.  He indicated that he held more 
than ten jobs prior to his current job with the Alabama State 
Employment Security Office, which he has had for seventeen 
years.  He reported that it was a struggle to go into work 
and that he was very stressed at work, which resulted in his 
missing about 250 hours in the last 12 months.  He reported 
that he is currently on medication.  

The examination revealed that he was alert and oriented and 
that his speech was goal-oriented.  He was relevant and 
coherent.  He had no active delusions and his affect was 
appropriate.  His mood was anxious and he reported that he 
continued to have flashbacks and nightmares weekly and at 
times he will have none for 2 to 3 months.  He stated that 
whenever he hears a helicopter or loud noise he will drop and 
that he can smell a burning scent.  He stated that he forgets 
easily and that he gets irritable whenever he gets a 
memorandum from his supervisor.  He reported some suicidal 
ideations off and on, but that he has no plans or previous 
attempts.  His insight and judgment were said to be okay.  He 
was considered competent.  The diagnosis was PTSD and 
assigned a GAF of 60.

The veteran submitted two letters of reprimand dated in 
August 1995 and July 1998 from his employer at the Alabama 
State Employment Security Office citing him for improper 
attire and poor managerial judgment, respectively.

In August 1998, the veteran submitted a letter indicating 
that he was taking Prozac and Clonazepam for the symptoms 
associated with his PTSD.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF of 31 to 40 is defined as 
exhibiting some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or any major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers and co-
workers).  A GAF of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  

To summarize, the medical evidence reflects that the veteran 
experiences significant, persistent symptoms associated with 
his PTSD, including depression, flashbacks, decreased 
concentration, nightmares, anxiety, and an inability to get 
along with people.  His PTSD has required ongoing treatment 
at the VA medical center and medication.  Although, the 
veteran is gainfully employed, he has indicated that he has 
missed a significant amount of time from work due to his 
psychiatric illness.  He has also indicated that his 
performance at work has suffered as a result of stress and 
anxiety.  

After reviewing the evidence it is the Board's judgment that 
the degree of disability resulting from the PTSD is 
consistent with the criteria for 50 percent.  The Board, 
however, does not find that the veteran symptoms are 
productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances 
(including work or a worklike setting), and an inability to 
establish and maintain effective relationships. 

In rendering this determination the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required in 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this 
regard, the Board finds no basis which permits a rating in 
excess of 50 percent.  The Board further finds that the 50 
percent rating is the highest rating warranted during the 
appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to a 50 percent schedular initial evaluation for 
PTSD is granted, subject to the law and regulations governing 
the payment of monetary benefits. 




		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

